Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) computing a muscle mass of a living organism using a calculation formula. This is a mental process since it can be performed in the human mind.  Similarly, it can also be considered a mathematical concept since it is merely a performance of mathematical calculations. This judicial exception is not integrated into a practical application because, for example re claim 1, there is no improvement of the functioning of a computer, nor is there any application of the abstract idea to treat a particular disease or medical condition set forth in the claim.  The other elements of the claim, acquiring a body height and acquiring an electrical resistance, are considered to be merely data gathering steps that obtain data to use with the abstract idea.  Similar comments can be made for claims 9,10.  It also should be noted that setting forth that the abstract idea is performed by a general purpose computer or processor does not transform the claim into a claim that is patent eligible, see MPEP 2106.04(d)I. The computing section of claim 9 is merely a generic computer, not a specialized device.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, re claim 1, the steps of acquiring a body height and acquiring an electrical resistance are considered to be well understood and routine steps.  Such steps are merely well known ways of gathering data similar to performing clinical tests on individuals to obtain input for an equation; see MPEP2106.05(g).  Similar comments can be made for claims 9,10.  Re the dependent claims, there are no 


Claim Rejections - 35 USC § 103
Claim 1,3,7,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al , article titled ‘Measurement of Body Fat by the Impedance method’, submitted by applicant and Masuo et al (2004/0054298).


1. A muscle mass estimation method, comprising:
acquiring a body height of a living organism;
acquiring an electrical resistance value measured relative to the living organism; and
computing a muscle mass of the living organism using a calculation formula that includes a first variable including the body height of the living organism and the electrical resistance value, and a second variable including the electrical resistance value. (at least page 3 of Sakamoto teaches a formula for BD which uses a first variable which includes resistance and height, and a second variable which includes impedance Z.  It is not explicitly mentioned in Sakamoto that Z stands for impedance.  However, it is considered to be well known that the variable Z stands for impedance.  For example, Masuo is used by the examiner to more explicitly shows that Z stands for impedance or resistance, see at least ¶79.  Further, as taught on page 5 of Sakamoto, lean body mass can be derived using BD.  One of ordinary skill in the art can derive muscle mass from percentage fat and BMI)


3. The muscle mass estimation method of claim 1, wherein:
in cases in which the electrical resistance value included in the first variable and the electrical resistance value included in the second variable are both included in a denominator or both included in a numerator, a sign of the second variable is opposite to a sign of the first variable; and
in cases in which one of the electrical resistance value included in the first variable or the electrical resistance value included in the second variable is included in a denominator and the other of the electrical resistance value included in the first variable or the electrical resistance value included in the second variable is included in a numerator, a sign of the second variable is the same sign as a sign of the first variable. (such is deemed to be the case with regards to the equation for BD on page 3 of Sakamoto)


7. The muscle mass estimation method of claim 1, wherein:
a part of the first variable is the electrical resistance value divided by a square of the body height;
a part of the second variable is the electrical resistance value; and
a sign of the first variable is opposite to a sign of the second variable. (see the equation for BD on page 3 of Sakamoto)




a height acquisition section that acquires a body height of a living organism;
an electrical resistance value acquisition section that acquires an electrical resistance value measured relative to the living organism; and
a computation section that computes a muscle mass of the living organism using a calculation formula including a first variable including the body height of the living organism and the electrical resistance value, and a second variable including the electrical resistance value. (at least page 3 of Sakamoto teaches a formula for BD which uses a first variable which includes resistance and height, and a second variable which includes impedance Z.  It is not explicitly mentioned in Sakamoto that Z stands for impedance.  However, it is considered to be well known that the variable Z stands for impedance.  For example, Masuo is used by the examiner to more explicitly shows that Z stands for impedance or resistance, see at least ¶79.  Further, as taught on page 5 of Sakamoto, lean body mass can be derived using BD.  One of ordinary skill in the art can derive muscle mass from percentage fat and BMI.  Further, it is considered to be obvious that device of Sakamoto/Masuo have a height acquisition section since the equation is has heights as one of the variables; see also at least figure 2 of Masuo.


10. A non-transitory storage medium stored with a muscle mass estimation program that causes to be executed on a computer, the processing comprising:
acquiring a body height of a living organism;
acquiring an electrical resistance value measured relative to the living organism; and computing a muscle mass of the living organism using a calculation formula that includes a first variable including the body height of the living organism and the electrical resistance value, and a (at least page 3 of Sakamoto teaches a formula for BD which uses a first variable which includes resistance and height, and a second variable which includes impedance Z.  It is not explicitly mentioned in Sakamoto that Z stands for impedance.  However, it is considered to be well known that the variable Z stands for impedance.  For example, Masuo is used by the examiner to more explicitly shows that Z stands for impedance or resistance, see at least ¶79.  Further, as taught on page 5 of Sakamoto, lean body mass can be derived using BD.  One of ordinary skill in the art can derive muscle mass from percentage fat and BMI.  Further, the program can be stored on the computer of Masuo, see at least figure 1.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Scott M. Getzow/           Primary Examiner, Art Unit 3792